DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-12, 20-25 are pending and being examined.

Claim Objections
2.	Claims 1, 2, 11, 12, 20, and 24 are objected to because of the following informalities: The claims recite “leukemia/lymphoma” patient. The way in which the phrase is written appears that the patient suffers from both leukemia and lymphoma. Examiner suggests separating the diseases by amending the phrase to: “leukemia or lymphoma”. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-12, 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. 
providing a sample comprising leukemia/lymphoma tumor cells, determining the expression of TIRC7 compared to a negative control cell, and stratifying the patient into group (i) the tumor cell expresses TIRC7 compared to the control; or (ii) the tumor cell does not express TIRC7 compared to the control. 
	Claim 2 recites providing a sample comprising leukemia/lymphoma tumor cells, determining the expression of TIRC7 compared to a negative control cell, and diagnosing the patient to have a leukemia/lymphoma treatable by administration of a TIRC7 modulator in the event the leukemia/lymphoma tumor cell expresses TIRC7 compared to a control cell.
	Claim 20 recites determining expression of TIRC7 in or on a tumor cell from a leukemia/lymphoma patient compared to a negative control, and if the result is that TIRC7 is expressed in or on the tumor cell, a therapeutically effective dose of TIRC7 modulator is administered. In the method of claim 20, no TIRC7 modulator is administered when the method results in no TIRC7 expression on or in the leukemia/lymphoma cell.
	Thus, the claims are directed to the judicial exception of TIRC7 expression in leukemia/lymphoma cells. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine   Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.
Examiner Suggestion: Amend claim 20 to require identifying the patient as having elevated TIRC7 expression in their leukemia or lymphoma tumor cell sample and treating the patient with an anti-TIRC7 antibody. For example: 
A method for treating a patient suffering from leukemia or lymphoma, the method comprising the steps of:
(a) determining the expression of TIRC7 in or on a tumor cell from the patient compared to a negative control;
(b) identifying the patient as having increased expression of TIRC7 in or on their tumor cell; and
(c) administering to the patient a therapeutically effective dose of a TIRC7 antibody.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 6, 8-12, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 6, and 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 12, 22, and 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 11, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 22, the phrase "otherwise" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 6 recites the limitation "these molecules".  What molecules? There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 10 are indefinite in the use of the expression in parenthesis “(Morbus … )” or “(negative control)” in that it is not clear whether these recitations are intended to be part of the claim or not.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method for treating a patient suffering from leukemia or lymphoma, the method comprising the steps of:
(a) determining the expression of TIRC7 in or on a tumor cell from the patient compared to a negative control;
(b) if the patient has TIRC7expression in or on their tumor cell; 
(c) administering to the patient a therapeutically effective dose of a TIRC7 modulator.
Claim 22 recites that the claimed modulator is an antibody, binding to, and inhibiting, the extracellular domain (ECD) of TIRC7.
Claim 25 requires that the modulator induce an increased caspase 3 dependent apoptosis in tumor cells in said patient.
Thus, the claims identify the TIRC7 modulator by function only, where the function is to treat leukemia/lymphoma, modulate TIRC7, increase caspase 3 dependent apoptosis in tumor cells, or be an antibody that binds to and inhibits the ECD of TIRC7. No modulator or antibody structure is recited.
The instant specification discloses TIRC7 modulators:
[0019] Correspondingly, the invention with respect to the term “TIRC7 modulator” preferably refers to a compound, which is selected from any compound that modulates 

Thus, the specification discloses that a TIRC7 modulator comprises a vast genus of compounds that mimic HLA-DR alpha 2 mediated TIRC7 signaling, HLA-DR alpha 2 encoding nucleic acids or recombinant proteins, or functional variants or fragments thereof, a nucleic acid, a protein, or a small compound, antibodies disclosed in WO 99/11782, WO 03/054019 and WO 03/054018 (all incorporated herein in their entirety), or Metiliximab or derivatives and chimeras of Metiliximab. The instant specification discloses utilizes Metiliximab for detection of TIRC7 expression in the Examples. 
While the specification discloses exemplary antibodies Metiliximab and those described in WO 99/11782, WO 03/054019 and WO 03/054018, it is noted that the antibody is an essential element to practice the claimed invention and essential elements cannot be described by way of incorporation by reference to WO documents. CFR 37 § 1.57   states:
(c)     “Essential material” may be incorporated by reference, but only by way of an
incorporation by reference to a U.S. patent or U.S. patent application
publication, which patent or patent application publication does not itself
incorporate such essential material by reference. “Essential material” is material
that is necessary to:

and process of making and using it, in such full, clear, concise, and exact
terms as to enable any person skilled in the art to which it pertains, or with
which it is most nearly connected, to make and use the same, and set forth the
best mode contemplated by the inventor of carrying out the invention as
required by the first paragraph of  35 U.S.C. 112;
(2)     Describe the claimed invention in terms that particularly point out and
distinctly claim the invention as required by the second paragraph of 35
U.S.C. 112; or
(3)     Describe the structure, material, or acts that correspond to a claimed means
or step for performing a specified function as required by the sixth paragraph of
35 U.S.C. 112.

Additionally, it is unclear if neliximab and metiliximab are commercially available to the public.
The specification fails to disclose any structural sequence required of TIRC7 modulator or antibody to possess the function of treating leukemia/lymphoma in a patient, modulating TIRC7, increasing caspase 3 dependent apoptosis in tumor cells, or binding to and inhibiting the ECD of TIRC7.
To provide adequate written description and evidence of possession of the claimed modulator and antibody genus, the instant specification can structurally describe representative modulators antibodies that function to as claimed, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not 
Although Applicants may argue that it is possible to screen for modulators and antibodies that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future modulators, nucleic acids, proteins, small molecules, or antibodies yet to be discovered that may function as claimed. The TIRC7 antigen provides no information about the structure of a modulator or antibody that binds to it and functions as claimed.
In this case, the only factor present in the claims is a recitation of the modulator or antibody function. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary modulator, nucleic acid, protein, small molecule or antibody sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the modulator or antibody does, rather than what they are. The specification fails to provide any structural features coupled to the claimed functional 
Given the lack of representative examples to support the full scope of the claimed modulators and antibodies used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown structures and sequences in the modulators, proteins, nucleic acids, small molecules or antibody variable domains or CDRs that provide the claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of modulators and antibodies that treat leukemia/lymphoma, modulate TIRC7, increase caspase 3 dependent apoptosis in tumor cells, or bind to and inhibit the ECD of TIRC7, that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 5, 9, 10, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0089895, Utku et al.
Utku et al teach a method comprising:
	(a) providing a patient tumor cell sample, wherein the tumor cells are derived from leukemia, T cell lymphoma, or B cell lymphoma;
	(b) determining the expression of TIRC7 on the tumor cells compared to normal negative controls;
(c) identifying expression of TIRC7 on the tumor cells compared to a control; and 
(d) treating the patient with a therapeutically effective dose of anti-TIRC7 antibody (abstract; [67-69]; [76-78]; [82]; claims 4-11; Examples 1 and 2);
wherein the detection step occurs ex vivo or in vitro using PCR or hybridization to detect TIRC7 expression at the mRNA level or using an antibody immunoassay to detect protein expression ([73-78]; Examples 1 and 2). 
The reference does not specifically teach that the anti-TIRC7 antibody induces an increased caspase 3 dependent apoptosis in tumor cells of the patient. However, the claimed “TIRC7 modulator” appears to be the same as the prior art anti-TIRC7 antibody or “modulator”, absent a showing of unobvious differences. Therefore it is reasonably expected that administration of the prior art anti-TIRC7 antibody modulator to the same claimed population of TIRC7-expressing B cell lymphoma, T cell lymphoma, and leukemia patients would provide the same claimed end result. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 7-11, 20-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0089895, Utku et al, in view of Mahadevan et al (Molecular Cancer Ther., 2005, 4:1867-1879).
Utku et al teach a method comprising:
	(a) providing a patient tumor cell sample, wherein the tumor cells are derived from leukemia, T cell lymphoma, or B cell lymphoma;
	(b) determining the expression of TIRC7 on the tumor cells compared to normal negative controls;
(c) identifying expression of TIRC7 on the tumor cells compared to the control; and 
(d) treating the patient with a therapeutically effective dose of anti-TIRC7 antibody (abstract; [67-69]; [76-78]; [82]; claims 4-11);
ex vivo or in vitro using PCR or hybridization to detect TIRC7 expression at the mRNA level or using an antibody immunoassay to detect protein expression ([73-78]; Examples 1 and 2). 
Utku et al demonstrate that TIRC7 is highly expressed on patient metastatic B cell lymphoma samples (Example s 1; Figure 4; [27]), demonstrate that TIRC7 is highly expressed on T lymphoblast and histocytic B cell lymphoma cell lines (Examples);  and teach that an antibody against TIRC7 has been demonstrated to successfully inhibit leukemic cell lines ([7]; [27]; [123]).
Utku et al do not teach the patient has non-Hodgkins lymphoma or DCBLC, or that the sample containing tumor cells assayed is blood or lymph node. Utku et al do not teach additionally assaying for CD20 expression.
Mahadevan et al teach assaying for TCIRG1 (also known as TIRC7) and CD20 gene expression utilizing commercially available Affymterix Genechip U133 Plus 2.0 in blood and lymph node tumor cell samples from non-Hodgkin lymphoma cancer patients having diffuse large B-cell lymphoma (DLBCL) or peripheral T cell lymphoma- not otherwise specified (PTCL-NOS), comparing to negative controls (p. 1868, col. 1-2), and determining that DLBCL (a B cell lymphoma) has upregulated expression of CD20 compared to controls (Table 2; p. 1872, col. 1; Table 4; Figure 4; p. 1877, col. 1) , and PTCL-NOS (a T cell lymphoma) has upregulated expression of TCIRG1 (Table 5; Figure 3; p. 1876, col. 1). Mahadevan et al also immunohistochemically stained the DLBCL and PTCL-NOS samples for CD20 expression (p. 1868, col. 1 under “Immunohistochemistry”; p. 1869, col. 2, first paragraph; Figure 1; p. 1870, col. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to assay blood or lymph node samples of non-Hodgkin T cell lymphomas or B cell lymphomas such as DLBCL in the method of Utku et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Utku et al suggest assaying tumor cell samples of B cell lymphomas and T cell lymphomas for TIRC7 expression and for TIRC7-targeted therapeutic treatment; (2) Mahadevan et al teach and successfully demonstrate assaying non-Hodgkin B cell lymphoma DLBCL and T cell lymphoma PTCL-NOS for TIRC7 expression in order to identify upregulated biomarkers for diagnosis and targeted treatment.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to additionally assay for CD20 in the method of Utku et al.  One would have been motivated to and have a reasonable expectation of success to given Mahadevan et al teach and successfully demonstrate assaying non-Hodgkin B cell lymphoma DLBCL and T cell lymphoma PTCL-NOS for CD20 expression in addition to TIRC7 expression to create expression profiles for the cancers, and teach CD20 is a known biomarker for B cell lymphomas.



8.	Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0089895, Utku et al, and Mahadevan et al  as applied to claims 1-5, 7-11, 20-23, 25 above, and further in view of Chao (Cancer Maganement and Research, 2013, 3:251-269).
Utku et al and Mahadevan et al (the combined references) teach a method of detecting TIRC7 expression in a non-Hodgkin’s lymphoma patient and treating the patient with a therapeutically effective dose of anti-TIRC7 antibody, as set forth above. 
The combined references do not teach that the patient is relapsed or refractory to previous therapy including rituximab.
Chao teaches rituximab resistance frequently happens in non-Hodgkin’s lymphoma and alternative therapies targeting lymphoma-specific pathways are needed (abstract; p. 251-252; Conclusion).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include non-Hodgkin’s lymphoma patients in the method of the combined references that are refractory or relapsed to rituximab. One would have been motivated to and have a reasonable expectation of success to given the combined references teach treating non-Hodgkin’s lymphoma patients having TIRC7 expression with a TIRC7 antibody targeting TIRC7, and given Chao teach non-Hodgkin’s lymphoma patients frequently encompass populations having rituximab relapse or are refractory, and are in need of alternative therapies targeting lymphoma-specific pathways.


s 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0089895, Utku et al in view of WO 2003/054019, Utku, published July 2003.
Utku et al teach a method for detecting TIRC7 expression in leukemia, T cell lymphoma, or B cell lymphoma tumor cell samples form patients compared to normal negative controls, identifying patients having expression of TIRC7 expression compared to the control, and treating the patient with an anti-TIRC7 antibody as set forth above.
Utku et al does not teach the anti-TIRC7 antibody is metiliximab or neliximab.
WO 2003/054019, Utku, teaches treating TIRC7-related diseases with anti-TIRC7 antibodies metiliximab or neliximab, wherein the diseases include cancer and tumors (Figures 4-7; Examples 1 and 2; claims 1-19; p. 4, lines 29 to p. 5, line 3; p. 19, lines 29 to p. 20, line 2; p. 21, line 31 to p. 22, line 7).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer metiliximab or neliximab as the anti-TIRC7 antibody in the method of Utku et al. One would have been motivated to and have a reasonable expectation of success to given Utku et al explicitly teach treating TIRC7-expressing leukemia and lymphoma cancers with an anti-TIRC7 antibody, and WO 2003/054019, Utku, suggests administering metiliximab or neliximab as a therapeutic anti-TIRC7 antibody to TIRC7-related diseases such as cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

10.	Claims 1-12, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/324,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending and instant  application claim an ex vivo or in vivo method of detecting TIRC7 expression in patient tumor tissue samples, stratifying the patient into one of two groups based on expression compared to a control cell, diagnosing the patient’s response to a TIRC7 modulatory treatment based on TIRC7 expression detected,  and administering a TIRC7 modulatory treatment to the patient if TIRC7 is expressed on the patient’s tumor cells compared to a negative control, wherein the patient has lymphoma, the method further comprising detecting FoxP3, wherein the method comprises detecting TIRC7 at the mRNA level by PCR-based methods, wherein the patient is relapsed or refractory to previous treatment with rituximab, fludarabine, or chlorodeoxidenosine, wherein the TIRC7 modulatory treatment comprises an anti-TIRC7 antibody that binds to and inhibits the ECD of TIRC7, wherein treatment results in increased caspase 3 dependent apoptosis in tumor cells.
With regards to instant claims 6, 7, 8, and 23, these claims are rejected over claims 1-20 of copending Application No. 16/324,393 further in view of Mahadevan et 
The claims of copending Application No. 16/324,393 do not recite the lymphoma is non-Hodgkin’s or DLBCL, and do not recite the antibody is neliximab or metiliximab.
Mahadevan et al and Utku teach and render obvious testing and treating non-Hodgkin’s lymphoma such as DLBCL and utilizing  anti-TIRC7 antibodies neliximab or metiliximab in the copening claimed methods for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Conclusion: No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura B Goddard/Primary Examiner, Art Unit 1642